                       Case 3:19-cr-00105-RS Document 65 Filed 08/24/20 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF CALIFORNIA
                                               PROBATION OFFICE
                                                1301 Clay Street, Suite 220S
                                                 Oakland, CA 94612-5217
                                                   TEL: (510) 637-3600
                                                   FAX: (415) 581-7420
ANTHONY CASTELLANO                                                                                             AMY RIZOR
CHIEF U.S. PROBATION OFFICER                                                       ASST. DEPUTY CHIEF U.S. PROBATION OFFICER

JAMES SCHLOETTER                                                                                  CHRIS CARRUBBA-KATZ
DEPUTY CHIEF U.S. PROBATION OFFICER II                                             ASST. DEPUTY CHIEF U.S. PROBATION OFFICER




                                                  August 24, 2020

         The Honorable Richard Seeborg
         United States District Judge

         Re: U.S. v. David Mishler
             Docket No: 0971 3:19CR00105-002 RS
             REQUEST TO CLARIFY THE HOME CONFINEMENT
             COMPONENT OF THE COMPASSIONATE RELEASE ORDER


         Your Honor:

         On September 10, 2019, the offender was sentenced by Your Honor to 12 months, one day custody;
         followed by three years of supervised release, for a violation of the following: Count One:
         Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349, a Class C Felony; Count Two: Wire Fraud,
         18 U.S.C. § 1343, a Class C Felony; Count Six: Making and Submitting a False Tax Return, 26
         U.S.C. § 7206(1), a Class E Felony.

         The following special conditions of supervision were ordered: $300 SA; cooperate with IRS;
         provide probation office with written proof of any IRS agreement; no new credit or debt; no
         position of fiduciary capacity; probation officer access to any financial information; no contact
         with co-defendant; search; and DNA. Supervision commenced on July 7, 2020.

         On July 7, 2020, the Court modified Mr. Mishler’s sentence of imprisonment to time served. It
         was further ordered that Mr. Mishler serve the remainder of his sentence of imprisonment as
         supervised release with the condition that he be subject to home confinement.

         In effort to enforce the home confinement condition as intended by the Court, the probation office
         is requesting clarification as to the court’s desired home confinement component – curfew, home
         detention, or home incarceration – and technology – RF monitoring, GPS, or technology at the
         discretion of the probation officer. The probation officer does not have the authority the determine
         the component or type of technology.

         In addition, we need clarification on whether Mr. Mishler is subject to the mandatory, standard
         and special conditions of supervised release during the additional term of supervised release.

         If you have any questions, please do not hesitate to contact me at (415) 264-3259. Thank you
         very much.



                                                                                NDC-SUPV-FORM-046 06/01/2015
           Case 3:19-cr-00105-RS Document 65 Filed 08/24/20 Page 2 of 2
RE:     Mishler, David                                                                             2
        0971 3:19CR00105-002 RS

 Respectfully submitted,                            Reviewed by:


 ___________________________________                ___________________________________
 Jennifer Hutchings                                 Octavio E. Magana
 U.S. Probation Officer Specialist                  Supervisory U.S. Probation Officer


While on home confinement, the defendant shall be subject to:

☐   Curfew
☒   Home Detention
☐   Home Incarceration
☐   Other

Home confinement will be monitored utilizing the following technology:

☒   Technology at the discretion of the probation
☐   Radio Frequency (RF) monitoring
☐   Global Positioning System (GPS)
☐   Other

During the additional time of Supervised, Mr. Mishler:

XIS subject to the mandatory, standard, and special conditions of Supervised Release, originally
imposed on September 10, 2019.

☐ IS NOT subject to the mandatory, standard, and special conditions of Supervised Release,
originally imposed on September 10, 2019.




  August 24, 2020
 ___________________________________                ___________________________________
 Date                                               Richard Seeborg
                                                    United States District Judge




                                                                       NDC-SUPV-FORM-046 06/01/15
